6 N.Y.3d 726 (2005)
843 N.E.2d 1143
810 N.Y.S.2d 403
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
NICOLE BUONINCONTRI, Appellant.
Court of Appeals of the State of New York.
Decided December 15, 2005.
Labe M. Richman, New York City, for appellant.
Michael E. Bongiorno, District Attorney, New City (Ellen O'Hara Woods of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. The defendant was informed on the record that she had the right to be present during questioning of a prospective juror concerning the ability to be fair and impartial. The Appellate Division *727 properly determined that defendant failed to present an adequate record to overcome the presumption of regularity (see People v Velasquez, 1 NY3d 44, 48 [2003]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.